Citation Nr: 0901766	
Decision Date: 01/15/09    Archive Date: 01/22/09

DOCKET NO.  08-23 440	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


ISSUE

Entitlement to a compensable rating for bilateral hearing 
loss.


REPRESENTATION

Appellant represented by:	Gregory D. Keenum, Attorney at 
law


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

C. dR. Dale, Associate Counsel


INTRODUCTION

The veteran had active military service from January 1966 to 
January 1968. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2008 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee. 

In October 2008 a Board videoconference hearing was held 
before the undersigned Veterans Law Judge.  The transcript of 
that hearing is of record.  Evidence was thereafter submitted 
directly to the Board with a waiver of agency of original 
jurisdiction (AOJ) consideration.  See 38 C.F.R. § 20.1304.  
Therefore the Board may consider this evidence in the first 
instance. 


FINDING OF FACT

Upon authorized VA evaluation in February 2008 the veteran 
has Level III hearing impairment in both ears, which 
corresponds to a non-compensable rating.


CONCLUSION OF LAW

The criteria for a compensable rating for bilateral hearing 
loss have not been met for any time period covered by this 
appeal.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 
4.85, 4.86, Diagnostic Code 6100 (2008). 


REASONS AND BASES FOR FINDING AND CONCLUSION

In a rating decision dated in March 2008 the RO granted 
service connection for bilateral hearing loss with a 
noncompensable rating effective February 20, 2007, which the 
veteran appealed.  

Disability ratings are based upon VA's Schedule for Rating 
Disabilities as set forth in 38 C.F.R. Part 4.  The 
percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity in 
civil occupations.  38 U.S.C.A. § 1155.  The disability must 
be viewed in relation to its history.  38 C.F.R. § 4.1.  A 
higher evaluation shall be assigned where the disability 
picture more nearly approximates the criteria for the next 
higher evaluation.  38 C.F.R. § 4.7.  

Hearing loss ratings range from noncompensable to 100 percent 
based on organic impairment of hearing acuity, as measured by 
controlled speech discrimination tests in conjunction with 
average hearing thresholds determined by puretone audiometric 
testing at frequencies of 1000, 2000, 3000 and 4000 cycles 
per second.  "Puretone threshold average" is the sum of the 
puretone thresholds at 1000, 2000, 3000 and 4000 Hertz 
divided by four.  This average is used in all cases 
(including those in §4.86) to determine the Roman numeral 
designation for hearing impairment from Table VI or VIa.  
38 C.F.R. § 4.85, Diagnostic Code 6100.

The rating schedule establishes eleven auditory acuity 
levels, designated from Level I for essentially normal 
hearing acuity, through Level XI for profound deafness.  
38 C.F.R. § 4.85.  The horizontal rows in Table VI (in 38 
C.F.R. § 4.85) represent nine categories of the percentage of 
discrimination based on the controlled speech discrimination 
test.  The vertical columns in Table VI represent nine 
categories of decibel loss based on the puretone audiometry 
test.  The Roman numeral designation is located at the point 
where the percentage of speech discrimination and puretone 
threshold average intersect.  See 38 C.F.R. §§ 4.85, 4.87. 

The regulations also provide that in cases of exceptional 
hearing loss, i.e. when the puretone threshold at each of the 
four specified frequencies (1000, 2000, 3000, and 4000 Hertz) 
is 55 decibels or more, the Roman numeral designation will be 
determined for hearing impairment, separately, from either 
Table VI or Table VIa, whichever results in the higher 
numeral.  38 C.F.R. § 4.86.  A Roman numeral designation will 
also be determined from either Table VI or Table VIa, 
whichever results in the higher numeral, when the puretone 
threshold is 30 decibels or less at 1000 Hertz, and 70 
decibels or more at 2000 Hertz.  That numeral will then be 
elevated to the next higher Roman numeral.  

Following an initial award of service connection for a 
disability, separate ratings can be assigned for separate 
periods of time based on facts found.  Fenderson v. West, 12 
Vet. App. 119, 126 (1999).

A private audiology test was done in February 2007, however, 
the audiological test was not interpreted and therefore will 
not be considered for rating purposes.  See Kelly v. Brown, 7 
Vet. App. 471, 474 (1995).   The Board further notes in that 
regard that the evaluation does not comply with 38 C.F.R. § 
4.85 as the Maryland CNC word list was not used.

However, in February 2008 the veteran was accorded a 
compensation and pension (C&P) audiology examination.  During 
the examination the veteran reported difficulty in 
understanding speech, especially in a crowd or when in a 
noisy background.  He denied occupational noise exposure.  
Audiology testing yielded the following:

Hertz
100
0
200
0
300
0
400
0
Right 
ear
30
40
55
55
Left 
ear
25
45
55
60

Word recognition scores, using the Maryland CNC, were 76 
percent in the right ear and 80 percent in the left ear.  
Puretone average was 45 for the right ear and 46 for the left 
ear.  These findings correspond to Level III hearing in both 
ears, which equates to a noncompensable rating.  38 C.F.R. § 
4.85, Tables VI and VII.  An exceptional pattern of hearing 
impairment under 38 C.F.R. § 4.86 is not shown.  

VA treatment records show the veteran being evaluated for and 
receiving hearing aids in April and May 2008.  A letter dated 
September 2008 from a private treating physician stated the 
following:

Hearing threshold sensitivity was 
obtained using standard audiometric task 
procedures.  [Veteran] has low normal 
gradually sloping to a severe loss of 
hearing sensitivity bilaterally.  The 
loss is sensorineural in nature.  Speech 
reception thresholds were obtained at 30 
and 35 db HL (decibel hearing loss) for 
the right and left ears respectively.  
Speech discrimination scores of 80% 
correct for the right ear and 84% correct 
for the left ear were obtained when 
monosyllabic words were presented at a 
comfortable listening level in quiet.

She indicated the results were consistent with the previous 
testing referenced above as they also revealed the veteran 
"has normal sloping to a severe sensorineural hearing loss 
bilaterally."  The Board finds there is no need to remand 
for a new examination as the audiologist reported that her 
findings were consistent with earlier tests and therefore a 
material change in the condition has not been shown.

During his October 2008 Board hearing the veteran testified 
that he had difficulty hearing if there is background noise 
in a room or more than one conversation going on at the same 
time.  He further stated that his wife or son interprets for 
him during conversations of importance but reported that 
hearing aids "make things louder."

In sum, the evidence does not support a compensable rating at 
any time covered by this appeal.  Accordingly, the veteran's 
claim for a compensable rating for bilateral hearing loss 
must be denied.  

The Board has considered the doctrine of reasonable doubt; 
however, hearing evaluations are performed by mechanically 
applying the rating criteria to certified test results.  
Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  As such 
there is no basis to establish a higher rating than the 
assigned rating.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

Referral for consideration of an extra-schedular rating was 
also considered in this case under 38 C.F.R. § 3.321(b)(1); 
however, the record contains no objective evidence that the 
veteran's bilateral hearing loss has resulted in marked 
interference with his earning capacity or employment beyond 
that interference contemplated by the assigned evaluation, or 
that it has necessitated frequent periods of 
hospitalization.  The Board therefore finds that the 
impairment resulting from the veteran's bilateral hearing 
loss is appropriately compensated by the currently assigned 
schedular ratings.  Referral by the RO to the Director of 
VA's Compensation and Pension Service, under 38 C.F.R. § 
3.321, is thus not warranted.  See Bagwell v. Brown, 9 Vet. 
App. 337 (1996).

In Martinak v. Nicholson, 21 Vet. App. 447, 455-56 (2007), 
the United States Court of Appeals for Veterans Claims 
(Court), noted that VA had revised its hearing examination 
worksheets to include the effect of the veteran's hearing 
loss disability on occupational functioning and daily 
activities.  See Revised Disability Examination Worksheets, 
Fast Letter 07-10 (Dep't of Veterans Affairs Veterans Apr. 
24, 2007); see also 38 C.F.R. § 4.10 (2007).  The Court also 
noted, however, that even if an audiologist's description of 
the functional effects of the veteran's hearing disability 
was somehow defective, the veteran bears the burden of 
demonstrating any prejudice caused by a deficiency in the 
examination.

In this case, the veteran has not reported to VA that there 
was any prejudice caused by a deficiency in the examination.  
The veteran, as a lay person, is nevertheless competent to 
submit evidence of how the hearing loss affects his everyday 
life. See Layno v. Brown, 6 Vet. App. 465, 469- 470 (1994) 
(finding that lay testimony is competent when it regards 
features or symptoms of injury or illness).  

The February 2007 examination was conducted after the 
revision to the examination worksheet, and it was noted in 
the January 2008 examination report that the veteran reported 
that he had difficulty understanding speech, especially in a 
crowd or when in a noisy background.  However, the veteran 
did not indicate that he lost any time from work as a result 
of the condition.  The February 2007 examiner also noted in 
the examination report that the veteran denied occupational 
noise exposure.  Thus, the examination reports did include 
information concerning how the veteran's hearing loss affects 
his daily functioning.  However, the evidence does not show 
that the veteran's difficulty hearing has resulted in marked 
interference with employment.

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
See 38 C.F.R. § 3.159(b)(1), as amended by, 73 Fed. Reg. 
23.373 (April 30, 2008).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

The evidence shows that VA has met the notice and duty to 
assist provisions.  A letter from the RO dated in January 
2008 satisfied the duty to notify provisions.  The veteran 
was informed of the evidence needed to substantiate his claim 
for service connection for bilateral hearing loss.  He was 
informed of the evidence that VA would obtain and of the 
evidence that he should submit, or request assistance in 
obtaining, from VA.  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) requires VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

Here, the veteran is challenging the initial evaluation 
following the grant of service connection.  In Dingess, the 
Court of Appeals for Veterans Claims held that in cases where 
service connection has been granted and an initial disability 
rating and effective date have been assigned, the typical 
service-connection claim has been more than substantiated, it 
has been proven, thereby rendering section 5103(a) notice no 
longer required because the purpose that the notice is 
intended to serve has been fulfilled.  Id. at 490-91.  Thus, 
VA had no additional duty to notify in this case once service 
connection was granted.

The Board further finds that all necessary development has 
been accomplished.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  STRs have been obtained and associated with the 
claims file.  The veteran was afforded a VA audiological 
examination, the report of which is of record.  Private 
audiology reports are also of record.  The veteran was also 
accorded a Board hearing in October 2008, the transcript of 
which is of record.  Hence, no further notice or assistance 
to the veteran is required to fulfill VA's duty to assist him 
in the development of his claim.  Smith v. Gober, 14 Vet. 
App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela 
Cruz v. Principi, 15 Vet. App. 143 (2001); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Taking all of the above into consideration, the Board 
concludes that VA has satisfied both duties to notify and 
assist.  Accordingly, the Board concludes that a decision on 
the merits at this time does not violate the VCAA, nor 
prejudice the veteran under Bernard, 4 Vet. App. 384.


	(CONTINUED ON NEXT PAGE)




ORDER

A compensable rating for bilateral hearing loss is denied.




____________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


